USCA11 Case: 20-12154   Date Filed: 04/14/2021   Page: 1 of 18



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-12154
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 2:17-cv-00903-MHH



MARGARET HENDERSON,

                                                          Plaintiff-Appellant,

                                 versus

LABORATORY CORPORATION OF AMERICA HOLDINGS,

                                                         Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (April 14, 2021)

Before MARTIN, NEWSOM, and BRANCH, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-12154       Date Filed: 04/14/2021   Page: 2 of 18



      After working for Laboratory Corporation of America (“LabCorp”) for 42

years, Margaret Henderson was terminated on April 13, 2016, at the age of 65.

Henderson sued LabCorp for age discrimination under the Age Discrimination in

Employment Act (“ADEA”), claiming LabCorp fired her because of her age.

LabCorp denied the allegation and asserted that it terminated Henderson because

of her poor performance over multiple years in violation of its policies. Upon

LabCorp’s motion, the district court granted LabCorp summary judgment because

it found that Henderson failed to identify evidence from which reasonable jurors

could find that LabCorp terminated Henderson because of her age. For the reasons

explained below, we affirm.

                                I.    Background

      LabCorp operates clinical laboratories throughout the country. In 1973,

Henderson began working as a laboratory technician in LabCorp’s Birmingham

office. By 2011, Henderson oversaw four departments in LabCorp’s Birmingham

office. As part of a 2011 restructuring led by Rudy Menendez, Vice President of

Laboratory Organizations, Henderson’s responsibilities were reduced to overseeing

only two departments. The next year, Henderson’s responsibilities were reduced

again, leaving her with oversight of only the Birmingham microbiology

department.




                                         2
          USCA11 Case: 20-12154        Date Filed: 04/14/2021     Page: 3 of 18



      As head of the microbiology department, Henderson was responsible for

managing the department’s laboratory supervisors and their team leaders to ensure

that specimens were processed efficiently. Menendez, as leader of the

restructuring, focused particularly on performance metrics to assess the staffing

and productivity of LabCorp departments. In the three years leading to

Henderson’s termination, the Birmingham microbiology department, under

Henderson’s leadership, repeatedly fell short of these metrics.

      In 2014, after the microbiology department struggled to meet required

metrics, Henderson ascribed its failures (particularly the high use of overtime

hours) to inadequate staffing. In November 2014, Henderson received a

performance improvement plan from her supervisor, Lynn Metcalf, that suggested

ways to improve her management of the department. 1 The plan specifically

focused on the department’s use of overtime and explained that management

expected “[m]icro[biology] resources [be] managed” to maintain certain low levels

of overtime use while keeping up productivity targets. The plan stated that

“[e]xcessive [overtime] is due to [mismanagement] of resources,” and warned

Henderson that she “must have personnel available when the work is available”




      1
        Metcalf was the Birmingham lab’s general manager and reported to Menendez in
Tampa until November 30, 2015.

                                            3
         USCA11 Case: 20-12154         Date Filed: 04/14/2021   Page: 4 of 18



and “monitoring workflow and adjusting to workflow changes is one of the key

elements to controlling [overtime].”

      Beginning in 2015, LabCorp’s Birmingham laboratories began receiving

twice daily automated reports called “AUDI reports” showing the number of

overdue specimens in each department. High AUDI ratings were troublesome

because they indicated delayed test results which could cause delayed diagnoses or

spoiled specimens. Menendez expected each department to generally keep its

AUDI rating below 200.

      In June 2015, Metcalf gave Henderson a mostly positive performance

evaluation. Henderson scored 88 out of 100 which “[met] [e]xpectations.”

Metcalf wrote that Henderson was “excellent at anticipating the needs of her

department and planning ahead to meet those needs.” But later in 2015 things

worsened for Henderson. Leaders from the Tampa LabCorp microbiology

department were sent to the Birmingham microbiology department to coach the lab

in improving efficiency and quality control to keep low AUDI numbers. The

leader of the Tampa microbiology department, Ethel Pujols, visited Birmingham

several times to coach and counsel Henderson’s department. On October 5, 2015,

Pujols emailed Henderson that “[t]he AUDI is still long” and “should be less than

100.” Henderson disliked these visits and emailed Metcalf saying “Ethel Pujols

has been here at least 3 or 4 times in the past year and Dr. Harvey [was] here last


                                           4
         USCA11 Case: 20-12154       Date Filed: 04/14/2021   Page: 5 of 18



August. I feel like I am constantly being harassed and I feel like my job is in

constant jeopardy.”

      On October 22, 2015, days before Henderson turned 65, Metcalf gave

Henderson a verbal warning concerning quality control, efficiency, and accident

issues in the department. The written record of the warning said in part:

      In October 2015 the Microbiology department reported out 28 lab
      accidents. It is your responsibility to ensure that specimen problems
      are being worked on a timely basis. . . . These 28 specimens will need
      to be recollected which creates late reporting and inconveniences our
      patients and in fact some specimens may not be able to be recollected
      . . . . We have discussed this in the past; however the problems still
      persists [sic]. Lack of compliance with LabCorp procedures or
      violations of any other policy may result in further disciplinary action
      up to and including termination of employment.
      Just over a month after Metcalf issued Henderson the verbal warning, on

November 30, 2015, Pujols became Henderson’s supervisor. Joy Davidson, a

laboratory supervisor under Henderson, testified that Pujols was “disrespectful” to

Henderson, but she did not think it had anything to do with Henderson’s age.

Davidson testified that Pujols singled out Henderson and often yelled profanity

towards her. Henderson testified that Pujols referred to her as a “real southern

lady” and as Pujols’ “mentor.” Pujols also told Henderson that she “hope[d] to be

like [Henderson] when [she got] to be [her] age.” Henderson also testified that

Pujols referred to Menendez as “daddy,” and would say “daddy’s not happy with

you today.”


                                          5
         USCA11 Case: 20-12154       Date Filed: 04/14/2021   Page: 6 of 18



      In December of 2015, Pujols was concerned about satisfying Menendez’s

requirements for the Birmingham microbiology lab. After Henderson complained

about staffing deficiencies, Pujols responded in a December 1, 2015 email that

“[n]ow is not the time to argue that your style is better because [Birmingham] is

not meeting the basic metrics. Once we meet all the metrics we can go back to re-

evaluate.” Two days later, Menendez emailed Pujols that an October 2015 turn-

around-time report was “[n]ot a good report for Birmingham.” Pujols then told

Henderson to “come [up] with a solid mathematical plan” to improve numbers for

the next turn-around-time report. Three days later, on December 7, 2015, Pujols

emailed Henderson asking: “what is the plan for the AUDI?” Pujols instructed

“[d]o not wait until I ask you. You need to come up with a plan every day. It is

your job to control your metrics.”

      On January 7, 2016, Pujols issued Henderson a written reprimand explaining

her responsibilities. The reprimand stated that Henderson’s department had

performed quality control “irregularly or not at all in some areas during 2015.”

The written reprimand stated that “[w]e have discussed this in the past; however

the problem persists,” and it warned that a lack of compliance with LabCorp

policies might result in Henderson’s termination. Supervisors in the microbiology

department also received warnings, and one of the supervisors, Davidson, stepped

down from her supervisor role and returned to her former role as a technician


                                         6
         USCA11 Case: 20-12154        Date Filed: 04/14/2021    Page: 7 of 18



following the January 2016 warning. When discussing replacing Davidson, Pujols

emailed Henderson that “Margaret[,] we can do this, we just have different

management styles and I am trying to discover who are my warriors. I want active

innovative people that are creative under pressure.” Henderson testified that Pujols

said she wanted to fill the position with “someone that was a young Margaret.”

      The next month, AUDI numbers in the microbiology department rose again

to over 300. Pujols emailed Henderson asking her to “clean up” that day’s AUDI

report. She also told Henderson to “come up with a plan that controls your AUDI

even if you have to bench yourself . . . . The expectations for us is to control the

AUDI no matter what.” Pujols told a human resources manager who asked about

why the numbers were so high that she “would like to tell [Henderson] that she

will lose her employment with LabCorp if the AUDI spikes again.” Instead, Pujols

emailed Henderson and requested an explanation for that day’s AUDI exceeding

300 after being under control for months and said, “we are reverting to incorrect

behavior.”

      On March 7, 2016, Menendez emailed Pujols and others seeking an

explanation for the AUDI numbers in the Birmingham microbiology department

because they were “so bad” again. Pujols again sought an explanation from

Henderson, asking her to “[p]ut a plan into place now where you control the




                                           7
         USCA11 Case: 20-12154          Date Filed: 04/14/2021   Page: 8 of 18



AUDI. Do not let it go to 300.” Henderson attributed the high numbers to staffing

issues, specifically the need for weekend personnel.

      On April 11, 2016, the AUDI report was above 600. The high report was

due to a mistake made by a contract employee over the weekend while Henderson

was out of the office. The next day, Pujols recommended Henderson be terminated

from her position. The recommendation Pujols prepared recounted Henderson’s

previous disciplinary events, warnings, and conversations between Pujols and

Henderson about high AUDI reports. The recommendation said Henderson “has

been unable to meet the AUDI requirements for the department.” LabCorp’s

human resources director and Menendez approved the termination. Henderson was

officially terminated two days later.

      After Henderson’s termination, Pujols, age 48, temporarily assumed the

responsibilities of Henderson’s position while continuing to manage the Tampa

microbiology department. AUDI numbers remained high under Pujols’s interim

management, and Menendez expressed concern about the high numbers. On May

9, 2016, Henderson’s position was posted for applicants, and in August 2016,

LabCorp hired Jennifer Clement, age 61, to replace Henderson permanently.

Metcalf testified that the AUDI numbers did not improve under Clement, and

Clement was reprimanded for poor AUDI reports. Clement left LabCorp

voluntarily in early 2018.


                                            8
         USCA11 Case: 20-12154        Date Filed: 04/14/2021   Page: 9 of 18



      When Henderson filed for unemployment, LabCorp told the Alabama

Department of Labor that Henderson was terminated for “[u]nsatisfactory work

performance.” It elaborated that the “final incident” leading to Henderson’s

termination was the 600+ spike on the April 11, 2016 AUDI report. LabCorp also

stated that Henderson “did not staff her department to meet the needs of the testing

schedule” and her employment was terminated involuntarily due to “[m]isconduct

related performance.”

      On June 24, 2016, Henderson filed a formal charge of age and gender

discrimination with the EEOC. Thereafter, Henderson filed the instant lawsuit

alleging only age discrimination under the ADEA. The district court granted

LabCorp’s motion for summary judgment on Henderson’s employment

discrimination claim, and Henderson appealed.

                             II.   Standard of Review

      “We review de novo a district court’s grant of summary judgment, applying

the same legal standards as the district court.” Alvarez v. Royal Atl. Devs., Inc.,

610 F.3d 1253, 1263 (11th Cir. 2010). Summary judgment is appropriate if “the

movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In

determining whether the movant has met this burden, we view the evidence in the

light most favorable to the non-movant. Alvarez, 610 F.3d at 1263–64.


                                          9
            USCA11 Case: 20-12154       Date Filed: 04/14/2021   Page: 10 of 18



                                    III.   Discussion

          On appeal, Henderson argues that the district court erred in granting

LabCorp’s motion for summary judgment for two reasons. First, she argues that

LabCorp’s articulated reason for her termination—poor performance over multiple

years in violation of company guidelines—was pretext for age discrimination.

Second, she argues that, regardless, she presented a convincing mosaic of

circumstantial evidence that creates a triable issue as to LabCorp’s discriminatory

intent.

          Under the ADEA, it is unlawful for an employer to “discharge any

individual . . . because of such individual’s age.” 29 U.S.C. § 623(a)(1). A

plaintiff alleging discrimination under the ADEA must prove that age

discrimination was the “but-for” cause of the adverse employment action—

meaning that her age had a determinative influence on the outcome. Sims v. MVM,

Inc., 704 F.3d 1327, 1332 (11th Cir. 2013). A plaintiff can establish age

discrimination using either direct or circumstantial evidence. Id. When relying on

circumstantial evidence, the plaintiff can establish age discrimination in two ways.

Id. First, the plaintiff can operate under the burden-shifting framework established

in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Id. Second, the

plaintiff can present circumstantial evidence that “creates a triable issue concerning




                                            10
            USCA11 Case: 20-12154         Date Filed: 04/14/2021       Page: 11 of 18



the employer’s discriminatory intent.”2 Id. at 1333 (quoting Smith v. Lockheed

Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011)).

       A.      McDonnell Douglas Framework

       In the ADEA context, under the McDonnell Douglas burden shifting

framework, a plaintiff must first establish a prima facie case of discrimination.

Chapman v. AI Transport, 229 F.3d 1012, 1024 (11th Cir. 2000) (en banc).

Among other methods, a plaintiff can establish a prima facie ADEA violation “by

showing that [s]he (1) was a member of the protected age group, (2) was subjected

to adverse employment action, (3) was qualified to do the job, and (4) was replaced

by . . . a younger individual.” Id.

       If the plaintiff establishes a prima facie case of discrimination, the burden of

production then shifts to the defendant employer to articulate a legitimate,

nondiscriminatory reason for the adverse employment action. Id. If the defendant

employer articulates such a reason, the plaintiff must come forward with evidence

sufficient to permit a reasonable factfinder to conclude that the defendant

employer’s articulated reason was not the real reason for the adverse employment


       2
          Litigants and courts often refer to this second pathway as the “convincing mosaic” test.
We explained in Sims that “[a] triable issue of fact exists ‘if the record, viewed in a light most
favorable to the plaintiff, presents a convincing mosaic of circumstantial evidence that would
allow a jury to infer intentional discrimination by the decisionmaker.’” 704 F.3d at 1333
(quoting Smith, 644 F.3d at 1328).
       We note that the “convincing mosaic” is not a legal test but is a metaphor for the
proposition that a discrimination plaintiff can prove her case by presenting evidence that creates
a genuine issue of material fact as to the employer’s discriminatory intent.
                                                11
         USCA11 Case: 20-12154        Date Filed: 04/14/2021   Page: 12 of 18



action. Id. An employee must meet an employer’s proffered reason “head on and

rebut it, and . . . cannot succeed by simply quarreling with the wisdom of that

reason.” Id. at 1030. When the plaintiff fails to produce evidence creating a

genuine issue of material fact as to whether the employer’s articulated reason is

pretextual, the employer is entitled to summary judgment. Id. at 1024–25.

      The district court assumed that Henderson established a prima facie case of

age discrimination and found that LabCorp articulated a legitimate, non-

discriminatory reason for its employment decision—Henderson was terminated for

her poor performance over multiple years in violation of LabCorp’s guidelines.

The district court then determined that Henderson did not demonstrate that

Labcorp’s articulated reason for her termination was pretext for age discrimination.

We agree with the district court that Henderson did not demonstrate that a

reasonable jury could conclude that LabCorp’s reason for terminating Henderson

was pretext for age discrimination.

      Henderson points to LabCorp’s treatment of her replacements as head of the

Birmingham microbiology department, Pujols and Clement, both of whom are

younger than Henderson, as evidence of pretext. She asserts that because LabCorp

did not fire Pujols or Clement, even though AUDI numbers remained high under

their leadership, a reasonable jury could infer that LabCorp’s reasons for firing her

were pretextual. We agree with the district court that this evidence is insufficient


                                          12
           USCA11 Case: 20-12154      Date Filed: 04/14/2021    Page: 13 of 18



to demonstrate pretext because LabCorp’s treatment of Pujols and Clement is not

probative of Henderson’s age discrimination claim for two reasons. First, Pujols

and Clement each only served in the position for a short tenure and left the position

when AUDI numbers did not improve. Second, Henderson did not demonstrate

that either Pujols or Clement had the disciplinary track record that she possessed in

her final year-and-a-half as head of the microbiology department, which

encompassed other deficiencies in addition to a failure to meet AUDI guidelines.

Accordingly, Henderson did not meet her burden under the McDonnell Douglas

framework to rebut LabCorp’s proffered reason as pretext for age discrimination.

      B.      Convincing Mosaic

      Notwithstanding a plaintiff’s failure to establish age discrimination under

McDonnell Douglas, she may survive summary judgment if she presents

circumstantial evidence that creates a triable issue about the employer’s

discriminatory intent. Sims, 704 F.3d at 1333 (citing Smith, 644 F.3d at 1328). “A

triable issue of fact exists if the record, viewed in a light most favorable to the

plaintiff, presents a convincing mosaic of circumstantial evidence that would allow

a jury to infer intentional discrimination by the decisionmaker.” Id. (quotation

marks omitted). A plaintiff may make such a showing “by evidence that

demonstrates, among other things, (1) suspicious timing, ambiguous statements . . .

, and other bits and pieces from which an inference of discriminatory intent might


                                           13
           USCA11 Case: 20-12154         Date Filed: 04/14/2021      Page: 14 of 18



be drawn, (2) systematically better treatment of similarly situated employees, and

(3) that the employer’s justification is pretextual.” Lewis v. City of Union City, 934

F.3d 1169, 1185 (11th Cir. 2019) (quotation marks omitted).

       In arguing she demonstrated a triable issue on LabCorp’s discriminatory

intent, Henderson contends that: (1) the timing of her termination was suspicious

because she received a verbal warning the same month she turned 65 years old;

(2) Menendez and Pujols made “ageist statements” and treated her in a

disrespectful manner; (3) LabCorp gave “shifting reasons” for her termination; and

(4) LabCorp set her up to fail by setting unreasonable expectations.3 The district

court determined that the evidence Henderson relied on did not create a triable

issue as to LabCorp’s discriminatory intent. We agree.

       Henderson’s first argument, that the timing of her October 2015 warning

coinciding with her 65th birthday supports a finding that LabCorp had a

discriminatory intent in firing her, is insufficient for several reasons. First, this

warning was issued by Metcalf, who Henderson does not allege had any

discriminatory motivation towards her. Second, Henderson received other

disciplinary actions before this verbal warning that did not coincide with her 65th




       3
          Henderson also asserts that LabCorp’s treatment of Pujols and Clement when they
replaced her is evidence of LabCorp’s discriminatory intent. As explained above, LabCorp’s
treatment of Pujols and Clement is not probative of LabCorp’s discriminatory intent because
they are not similarly situated to Henderson.
                                              14
         USCA11 Case: 20-12154       Date Filed: 04/14/2021    Page: 15 of 18



birthday. For example, in November 2014, LabCorp placed Henderson on a

performance improvement plan for mismanaging department resources. Third, it is

undisputed that the verbal warning was issued after 28 accidents were reported in

Henderson’s department. The fact that Henderson turned 65 in October 2015,

amid ups and downs in LabCorp’s evaluation of her performance, is insufficient to

create a triable issue of fact as to LabCorp’s discriminatory intent.

      Henderson’s second argument, that Menendez and Pujols treated her

disrespectfully because of her age, also falls short. Davidson testified that

Menendez treated Henderson differently than other managers and was disrespectful

to her. But Davidson also testified that she did not know why Menendez treated

Henderson disrespectfully, and Henderson put forth no evidence that Menendez’s

disrespectful treatment was because of her age. Henderson also relies on

Davidson’s testimony that Pujols singled her out for disrespectful treatment.

Specifically, Pujols used profanity frequently and yelled at Henderson. But once

again, Davidson testified that she did not think Pujols’s treatment of Henderson

had anything to do with her age.

      Henderson also points to several statements Pujols made to support her

discrimination claim. Specifically, Pujols told Henderson in reference to hiring a

new employee that that she wanted employees who were “warriors” and “active

innovative people that are creative under pressure.” Henderson also testified that


                                          15
           USCA11 Case: 20-12154       Date Filed: 04/14/2021     Page: 16 of 18



Pujols said she considered Henderson to be a “southern lady” and her “mentor.”

These descriptors are not age-specific statements, and they do not support

Henderson’s argument that she was fired because of her age.4

       Henderson points to two arguably age-related statements Pujols made, but

these comments were isolated, not disparaging of age, and not connected to her

termination or any disciplinary action. In reference to filling an open position,

Pujols told Henderson she was looking for a “young Margaret.” She also told

Henderson “I just hope to be like you when I get to be your age.” These

statements, in context, do not create a triable issue that LabCorp fired Henderson

because of her age. Rojas v. Florida, 285 F.3d 1339, 1343 (11th Cir. 2002)

(holding that a discriminatory comment that was isolated and unrelated to the

termination decision was insufficient to establish a material fact as to the

employer’s discriminatory intent).

       Henderson next argues that LabCorp’s discriminatory intent is shown by its

“shifting reasons” for her termination. Henderson argues that LabCorp’s recital of

her non-AUDI performance failures (i.e., inefficient staffing and failure to conduct

quality control) in this case constituted a shifting and inconsistent explanation for




       4
         Similarly, Henderson’s suggestion that we can infer that Menendez or Pujols
discriminated against her because of her age because Pujols nicknamed Menendez “Daddy” does
not hold weight. While this nickname may be strange, it does not support the inference that
Menendez or Pujols treated Henderson differently because of her age.
                                            16
         USCA11 Case: 20-12154      Date Filed: 04/14/2021   Page: 17 of 18



her termination because Pujols only cited her high AUDI numbers at her

termination meeting. Henderson’s argument fails because the reasons LabCorp

mentions are not inconsistent with one another. Henderson’s termination memo

mentions Henderson’s AUDI failures and her October 2015 warning concerning

staffing and quality control problems. An employer’s shifting reasons for an

adverse employment action may allow a factfinder to reasonably infer that the

employer is dissembling to hide a discriminatory purpose, but this is not so when

an employer gives additional but consistent reasons for an employee’s termination.

Cleveland v. Home Shopping Network, Inc., 369 F.3d 1189, 1194–95 (11th Cir.

2004); Tidwell v. Carter Prods., 135 F.3d 1422, 1428 (11th Cir. 1998).

      Henderson’s final argument is that LabCorp set unreasonable and arbitrary

AUDI goals as part of a plan to set her up to fail and terminate her. Henderson’s

argument falls short for several reasons. First, every department at the

Birmingham laboratory was expected to meet certain AUDI standards while

understaffed, not just Henderson’s department. Second, the AUDI metrics affected

multiple LabCorp employees and were not specifically targeted at Henderson.

Multiple managers, including Davidson, left LabCorp or took a lower position

because of the pressure from Menendez to improve efficiency based on the AUDI

numbers. Third, the AUDI numbers were not “arbitrary” because it is undisputed

that Henderson knew that all Birmingham departments were expected to keep the


                                         17
           USCA11 Case: 20-12154     Date Filed: 04/14/2021   Page: 18 of 18



AUDI below 200. Fourth, Henderson’s suggestion that the final AUDI spike to

over 600 before her termination was not her fault is not persuasive. Even though

Henderson was on approved leave at the time of the incident, Henderson was

responsible for hiring and staffing the contract employee whose mistake caused the

AUDI to spike to over 600. While Henderson may not agree with LabCorp’s use

or enforcement of the AUDI metric, we do not consider the reasonableness of

LabCorp’s business judgment in this appeal. Chapman, 229 F.3d at 1030. Rather,

our only consideration is whether LabCorp terminated Henderson because of her

age. Id.

      Because Henderson did not present circumstantial evidence sufficient to

create a triable issue of fact as to LabCorp’s discriminatory intent, we affirm the

district court’s grant of summary judgment to LabCorp.

      AFFIRMED.




                                          18